EXHIBIT 10.6 NEVADA CERTIFICATE OF DESIGNATION REGARDING SERIES B PREFERRED STOCK OF PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC. 1 [State Seal] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684-5703 Website:scretaryofstate.biz Filed in the office of Ross Miller Secretary of State Document Number: 20080709482-20 Certificate of Designation (Pursuant to NRS 78.1955 Date Filed: 10/27/2008 7:26 AM In the office of Entity Number: C26333-1996 Certificate of Designation For Nevada Profit Corporation (Pursuant to NRS 78.1955) 1. Name of corporation: PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC. 2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes thefollowing regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock: PREFERRED SHARES DIESGNATION: “CONVERTIBLE PREFERRRED STOCK” VOTING POWER: ONE VOTE PER SHARE OF CONVERTIBLE PREFERRED STOCK. PREFERENCES: PREFERRED STOCK IS SENIOR IN RANK TO AND HAS A LIQUIDATION PREFERENCE OVER COMMON STOCK. LIMITATIONS, RESTRICTIONS AND RELATIVE RIGHTS: CONVERTIBLE PREFERRED STOCK IS CONVERTIBLE AT THE HOLDER’S OPTION TO COMMON STOCK AT A RATIO OF ONE SHARE COMMON FOR EACH SHARE OF CONVERTIBLE PREFERRED STOCK.WITH THE EXCEPTION OF THE AFORE STATES, CONVERTIBLE PREFERRED STOCK HAS ALL OF THE SAME LIMITATIONS, RESTRICTIONS AND RELATIVE RIGHTS AS COMMON STOCK. 4. Effective date of filing (optional): 4. Officer Signature: /s/ Robert Trinka Filing Fee:$175.00 IMPORTANT:Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. 2
